Citation Nr: 0127430	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-23 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).

2.  The propriety of the initial 10 percent rating for 
residuals of a fracture of the right third metacarpal, for 
the period beginning March 27, 1998.  

3.  The propriety of the initial noncompensable rating for 
residuals of a fracture of the right third metacarpal, for 
the period prior to March 27, 1998.

4.  Entitlement to service connection for headaches as 
secondary to PTSD.  

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran service connection for PTSD, 
and assigned a 30 percent rating, and granted service 
connection for a fracture of the right hand, and assigned a 
noncompensable rating.  The RO also denied service connection 
for peripheral neuropathy as secondary to Agent Orange.  The 
appeal also arises from a July 1998 rating decision which 
assigned a 10 percent rating for residuals of a fracture of 
the right hand beginning July 27, 1998, and denied service 
connection for headaches as secondary to PTSD, and denied a 
TDIU.






FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran does not have peripheral neuropathy.  

3.  For the period prior to March 27, 1998, the veteran did 
not have arthritis of the right third metacarpal. 

4.  For the period prior to March 27, 1998, the veteran did 
not have the equivalent of ankylosis of the right third 
metacarpal, and did not have the equivalent of amputation of 
the right third metacarpal.   

5.  For the period beginning March 27, 1998, the veteran has 
had the equivalent of ankylosis of the right third 
metacarpal, but has not had the equivalent of amputation of 
the metacarpal resection.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred during military 
service as a result of herbicide exposure. 38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

2.  For the period prior to March 27, 1998, the requirements 
for a rating in excess of 0 percent for residuals of a 
fracture of the right third metacarpal for any point during 
the entire rating period are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § § 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Code 5154, 5226, regulatory 
note (a) following Diagnostic Code 5219, regulatory notes (1) 
and (3) beore Diagnostic Code 5220; 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

3.  For the period beginning March 27, 1998. the requirements 
for a rating in excess of 10 percent for residuals of a 
fracture of the right third metacarpal have not been met. 38 
U.S.C.A. 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. § § 
4.7, 4.31, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5154, 
5226, regulatory note (a) following Diagnostic Code 5219, 
regulatory notes (1) and (3) beore Diagnostic Code 5220; 66 
Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the veteran's December 1995 claim, he claimed service 
connection for chloracne, a stomach disorder, headaches, and 
possible hepatitis, as Agent Orange residuals.  

VA treatment records were submitted from 1995 to 1996.  An 
EMG study from December 1995 failed to reveal any 
electrophysiological evidence of conduction block of right 
median nerve across the wrist, and there was no evidence of 
any other lower motor neuron pathology.  

VA treatment records were submitted from 1996 to 1998.  An 
EMG report from May 1996 showed a normal EMG study.  

The veteran underwent a VA examination for his hands and 
fingers in April 1996.  The veteran described pain in his 
right hand.  He had an abnormality in terms of the raised 
region around the bone which was most likely fractured.  He 
gave a history of swelling on occasion, as well as ecchymotic 
lesions that occasionally developed and resolved 
spontaneously.  The veteran had a history of an intermittent 
numbness and tingling which was assessed with an EMG and 
those results were negative.  He stated that during kinetic 
therapy, he experienced increasing pain in the hand, as 
opposed to resolution of pain.  The veteran stated that on 
the day of the examination, he was without pain in the hand, 
but found that the pain was most evident when the weather was 
cool or cold or damp.  

Examination showed no appreciable swelling, and no 
ecchymosis.  He was noted to have some deformity or raised 
region around the third metacarpal.  He had good strength in 
his hand, and good gripping capabilities, as well as some 
tenderness on palpation.  Examination of the 3rd metacarpal 
showed that the veteran was capable of thumb to finger 
approximation with each fingertip, and was also capable of 
approximation of the median transverse fold to the palmar 
surface of his hand.  An x-ray of the right hand was negative 
for fracture.  Diagnosis was history of fractured right hand 
with residual pain and intermittent paresthesia.  

The veteran underwent a VA general medical examination in 
April 1996.  Under nervous system, the examiner indicated 
that no neurological deficits were noted, and that deep 
tendon reflexes were equal bilaterally.  

The veteran underwent a VA examination for Agent Orange in 
April 1996.  No mention was made of peripheral neuropathy.  

A friend of the veteran's submitted a lay statement dated 
August 1997.  He wrote that he had seen the veteran's right 
hand swell after hammering, painting, and even for no reason.  
He wrote that the hand looked al bruised and swollen for days 
or even a week after working  He wrote that even when the 
veteran's right hand was not swollen, he could see an obvious 
deformation in it.  He opined that the veteran had a problem 
that interfered with his ability to do work of various kinds.  

The veteran underwent a VA psychiatric examination in March 
1998.  Diagnosis on Axis IV was neuropathy.  

The veteran underwent a VA examination for his hands in March 
1998.  He complained of constant pain and swelling when he 
worked.  He stated that when he worked 9 to 3, he would 
suffer from swollen painful right hand.  There were no 
obvious anatomical defects.  The veteran could approximate 
the tips of all fingers with the thumb bilaterally and he 
could approximate the tips of the fingers against the 
transverse median fold.  For grasping objects, the right hand 
was to 260 pounds, and the left hand was to 300 pounds.  X-
rays of the right hand showed a suggestion of some arthritic 
changes at the first metacarpophalangeal joint.  Diagnosis 
was status post fracture times 3, right hand, with implied 
swelling, pain, and immobility.  Examination was essentially 
unremarkable.  The examiner commented that there was x-ray 
evidence of probable arthritis of the first 
metacarpophalangeal joint.  

The veteran underwent a VA examination for his nerves in 
March 1998.  He claimed that he had experienced persistent 
numbness on the anterolateral aspect of the left thigh for 
about 20 years.  He stated that this area of numbness had 
increased and spread to involve the anterolateral aspect of 
the entire thigh, and the left lower leg down to the left 
lateral malleolus.  The veteran stated that the same kind of 
numbness began on the anterolateral aspect of the right thigh 
some years prior, but had remained confined to that area.  On 
sensory examination, the veteran claimed inability to feel 
pinprick or even pressure over the entire lateral aspect of 
the left thigh, lateral and dorsal aspect of the left foot, 
and the lateral aspect of the left lower aspect of the right 
thigh.  The reflexes of the biceps were 2+ bilaterally, and 
triceps of 1+ bilaterally.  The knee jerk and ankle jerks 
were 2+ bilaterally.  No ankle clonus was noted.  Babinski 
was normal, and there was straight leg raising of 90 degrees 
bilaterally.  The examiner speculated that the veteran's 
claim of peripheral neuropathy was in doubt, since the 
distribution of the alleged numbness did not follow a 
radicular or peripheral nerve distribution, and the EMG did 
not support the diagnosis of peripheral neuropathy.  

VA Medical Center treatment records were submitted from 1998.  
An electromyography report from April 1998 reported a normal 
nerve conduction velocity study.  A VA doctor submitted a 
letter to the veteran dated October 1998 regarding the 
veteran's complaints with the April 1998 electromyography 
report.  Regarding the EMG test, he wrote that he did not 
find a reason to augment it.  He wrote that he did not find a 
major or minor error in his report, and that the report was 
not dated prior to the EMG examination.  

The veteran submitted a statement in August 1998.  He wrote 
comments on a number of copies of examinations he submitted.  
He asserted that the March 1998 VA examination for his nerves 
had a number of problems.  He cited a number of problems with 
the date of the examination.  

Social Security Administration (SSA) records were submitted 
from January 1999.  In a June 1998 letter, a physician wrote 
that the veteran suffered from numbness in both legs, the 
left being the worst.  It was noted that on the right, the 
numbness was on the lateral side up to the knee, and on the 
left, it went all the way down to his heel on the lateral 
side.  Neurological examination showed that motor strength 
was normal in the upper and lower extremities.  Sensory 
examination was normal for light touch, pain, and 
proprioception-vibration.  Deep tendon reflexes were 2+ and 
equal bilaterally in the upper and lower extremities.  There 
was no evidence of nerve root compression or peripheral 
neuropathy.  The examiner stated that the veteran's 
complaints of numbness in both legs could not be assessed at 
the examination.  

The veteran was afforded a hearing before the RO in July 
1999, a transcript of which has been associated with the 
claims folder.  Regarding his peripheral neuropathy, the 
veteran described what he felt were problems with his March 
1998 nerve testing.  He described his left leg as being numb, 
and stated that he was going to go outside the VA system in 
order to get a diagnosis.  

The veteran underwent a VA examination in April 2000.  
Regarding his finger, he reported continuous pain with 
exacerbations after activity or cold weather about 2-3 times 
per week.  When he had exacerbations, he rated the pain as a 
6 or 7 on a scale of 0-10, with 10 being the worst.  He noted 
that the symptoms were gradually worsening.  When using the 
hand in cold weather, it became numb and then ached when it 
rewarmed.  He stated that he could not ride his motorcycle 
for more than one hour due to the pain and swelling caused by 
the vibration.  He attempted to work a job on a riveting 
machine, but stated that he lost the job, as he could not 
perform the work for more than an hour due to pain and 
swelling in the hand.  He did not have a brace, but stated 
that he took Vicodin when he was able to have this 
prescribed.  

He stated that he did most activities with his left hand and 
drove with his left hand.  He stated that he could only work 
with his right hand for about one hour before the symptoms 
occurred.  He stated that the pain also involved the wrist.  
Examination of the hand showed some prominence of the third 
metacarpal on the right.  He had marked decreased strength on 
the right, and when asked to squeeze a partially inflated 
blood pressure cuff, he was able to squeeze to 300 on the 
left, but only 90 on the right.  There was mild to moderate 
swelling in the right hand and fingers, and there was a 
tremor noted in the right hand.  There was tenderness to 
palpation in the thenar area.  The Tinel's test was negative, 
but Phalen's test was questionably positive.  When asked to 
approximate the fingertips to the palmar crease, the veteran 
was able to complete this satisfactorily with the left hand, 
but the right hand, he was unable to approximate the index 
finger by 1.5 cm. the middle finger by 1 cm., the ring finger 
by 0.5 cm., and the small finger was able to approximate.  It 
was noted that when the veteran tried to unbutton the cuff of 
his shirt using the right hand, he used the thumb, ring, and 
small fingers, but did not use his index or middle fingers.  
Diagnosis was fracture, right third metacarpal.  

An EMG from May 2000 showed a normal study.  The right upper 
extremity failed to reveal any electrophysiological evidence 
of conduction of right median nerve across the wrist.  There 
was no electromyogram evidence of ulnar neuropathy, 
radiculopathy, flexopathy, generalized peripheral neuropathy, 
myopathy, or motor neuron disease.  An x-ray of the right 
wrist and hand was negative for fracture or dislocation, had 
normal joint space, and there was no evidence of degenerative 
changes.  


Analysis

Entitlement to service connection for peripheral neuropathy 
to include consideration as secondary to herbicides.

Although the RO determined that the veteran's claim was not 
well-grounded in its statement of the case, the veteran has 
had an opportunity to offer evidence and testimony, and has 
made arguments and submitted evidence on the merits of this 
claim.  A review of the history of this appeal shows that the 
RO developed the claim as if it were well-grounded, i.e., it 
sought and obtained pertinent medical records and thereafter 
afforded him a VA examination, which specifically addressed 
the issue of whether or not he had peripheral neuropathy.  In 
addition, the veteran's eligibility to benefits from the SSA 
was established in 1997 and medical records considered in 
such decision were obtained.  There is no reasonable 
possibility that further development would aid in 
substantiating the claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (codified 
as amended at 38 U.S.C. §§ 5103, 5103A); 66 Fed. Reg. 45620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159)    

Accordingly, the veteran is not prejudiced by the Board's 
consideration of the claim of entitlement to service 
connection for peripheral neuropathy on the merits without 
remanding the case back to the RO for what would amount to a 
pro forma review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed to an herbicide agent, unless 
affirmative evidence establishes that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  Thus currently, service connection 
may be presumed for residuals of exposure to herbicides by 
showing two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam War era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(a)(6) (2000).  Secondly, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).

The specific diseases are as follows: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (which means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
after date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

Prior to its rescission effective April 5, 1999, and prior to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in McCartt v. West, 12 Vet. App. 164 
(1999), VA Adjudication Procedure Manual M21-1, Part VI, par. 
7.20b, provided that service in Vietnam gave rise to a 
rebuttable presumption of exposure to herbicides.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991). Since the claim in this case was filed prior to the 
rescission, and is still pending, the veteran is entitled to 
the benefit of the presumption of exposure.  However, no 
decision will be made as to whether the presumption has been 
rebutted as the question of whether the veteran was exposed 
to herbicides in service is not necessary for an adjudication 
of the claims before the Board.

As noted above, the statutory presumption applicable to 
diseases associated with exposure to certain herbicide agents 
during service includes acute and subacute peripheral 
neuropathy, but there is no provision relating to neuralgia, 
MS, arthritis, or chronic peripheral neuropathy. 38 C.F.R. 
§3.309(e).  Thus, since none of the veteran's claimed 
disabilities is a listed disease under the regulations, the 
veteran cannot prevail under the provisions of 38 C.F.R. § 
3.309(e) to establish presumptive service connection for any 
of his claimed disabilities on the basis of exposure to 
herbicides.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is, service connection for any of the claimed 
disabilities may also be established on a direct incurrence 
basis (under the provisions of 38 C.F.R. § 3.303(d)) if the 
evidence shows that any of the veteran's claimed disabilities 
were etiologically related to exposure to Agent Orange in 
service or otherwise to service, even though the disability 
is not among those enumerated at 38 C.F.R. § 3.309(e).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As will be explained below, the preponderance of the evidence 
is against entitlement to service connection for peripheral 
neuropathy.  The reason that the veteran's claim is being 
denied is that the medical evidence does not show that the 
veteran has peripheral neuropathy.  

At a VA general medical examination in April 1996, the 
examiner indicated that no neurological deficits were noted, 
and that deep tendon reflexes were equal bilaterally.  
Although the veteran described numbness in his legs at his VA 
neurological examination in March 1998, the examiner 
speculated that the veteran's claim of peripheral neuropathy 
was in doubt, since the distribution of the alleged numbness 
did not follow a radicular or peripheral nerve distribution, 
and the EMG did not support the diagnosis of peripheral 
neuropathy.  A VA April 1998 EMG report indicated a normal 
nerve conduction velocity study.  

Although the veteran was diagnosed with neuropathy at his 
March 1998 VA psychiatric examination, the other medical 
evidence of record (April 1996 VA examination, March 1998 VA 
neurological examination, and April 1998 EMG test) does not 
show a diagnosis of peripheral neuropathy.  Moreover, an 
opinion like the one rendered at March 1998 psychiatric 
examination regarding the etiology of the underlying 
condition is no better than the facts alleged by the veteran 
and, when unenhanced by any additional medical comment, does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1994).  The diagnosis of neuropathy at the 
veteran's psychiatric examination is much less credible than 
the findings at the April 1996 VA examination, March 1998 VA 
neurological examination, and the April 1998 EMG test that 
there was no peripheral neuropathy.  

Although the veteran complained about the adequacy of the 
March 1998 neurological examination, the examiner who 
conducted the examination indicated in October 1998 that he 
did not find a reason to augment the EMG test, there was no 
major or minor error in his report, and that the report was 
not dated prior to the EMG examination.  The Board concurs 
with these statements.  

In summary, since the veteran's only diagnosis of peripheral 
neuropathy was made by a psychiatrist (as opposed to the 
neurologist who found no peripheral neuropathy), the 
preponderance of the evidence is against his claim for 
service connection for peripheral neuropathy.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107 (West Supp. 2001)).


The propriety of the initial ratings for the veteran's 
residuals of a fracture of the right third metacarpal

Regarding the veteran's service-connected residuals from a 
fracture of the right third metacarpal, he claims that the 
initial noncompensable rating assigned for the period prior 
to March 27, 1998 was not proper.  He also claims that the 
initial 10 percent rating assigned for the period beginning 
March 27, 1998, was not proper.  The veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
The veteran was examined by the VA in connection with his 
claims.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C. §§  5103, 5103A (West Supp. 2001)); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Therefore, the veteran is not prejudiced 
by appellate review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned following 
the grant of service connection for residuals of a fracture 
of the right third metacarpal.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity. 38 U.S.C.A. 1155.  
In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment. 38 
C.F.R. 4.2, 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. 4.7 (2000).

The veteran's disability has been rated under Diagnostic Code 
5226, based on ankylosis of the middle finger of the major 
hand.  Ten percent is the maximum schedular rating provided 
under Diagnostic Code 5226, contemplating either favorable 
ankylosis or unfavorable ankylosis of that finger.

Regulatory Note (a) following Diagnostic Codes 5216-5219 
(section regarding unfavorable ankylosis of multiple fingers) 
states that extremely unfavorable ankylosis of a finger 
involves all joints being in extension or extreme flexion or 
involves rotation and angulation of bones.  If present, this 
degree of disability is rated as amputation.  Regulatory Note 
(1) before Diagnostic Codes 5220-5223 (section regarding 
favorable ankylosis of multiple fingers) states that if there 
is ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or 
extreme flexion, the disability will be rated as amputation.  
Regulatory Note (3) before Diagnostic Codes 5220-5223 states 
that with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches, or 5.1 cm., of 
the median transverse fold of the palm; when so possible, the 
rating is for favorable ankylosis; otherwise the rating is 
for unfavorable ankylosis.  Regulatory Note (a) after 
Diagnostic Codes 5220-5223 states that favorable ankylosis 
involves limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm, and that limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  

Diagnostic Code 5154 provides a 10 percent rating for 
amputation of a middle finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  
To warrant a higher rating of 20 percent, there must be 
amputation with metacarpal resection (more than half the bone 
lost).  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use, 
weakness, excess fatigability, or incoordination or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998). See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

Under Diagnostic Code 5003 for arthritis, a 10 percent rating 
is assigned for each major joint or group of minor joints 
affected by limitation of motion if limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate diagnostic codes.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Actually painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for that 
joint.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that painful motion of a major joint or group of 
joints caused by degenerative arthritis, where the arthritis 
is established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating under Diagnostic Code 
5003, even though there is no actual limitation of motion.  
See Lichtenfels v. Derwinski, 1 Vet.App. 484, 489 (1991).

In applying the law and regulations to the present case, it 
is determined that for the period beginning March 27, 1998, 
the 10 percent initial rating for the veteran's residuals of 
a fracture of the right third metacarpal was proper.  It is 
true that the evidence does not show arthritis of the right 
third (emphasis added) metacarpal joint.  Rather, the March 
1998 VA examination showed arthritic changes at the right 
first (emphasis added) metacarpophalangeal joint.  The 
veteran was able to approximate the tips of all fingers with 
the thumb bilaterally, and he could approximate the tips of 
the fingers against the transverse median fold.  At his April 
2000 VA examination, he was unable to approximate the middle 
finger by 1 cm. to the palmar crease.  The veteran has 
consistently described pain in his right finger, and he 
stated at his April 2000 examination, that the pain was 
worsening.  Notwithstanding the fact that arthritis was found 
in the first metacarpophalangeal joint, rather than the third 
metacarpophalangeal joint, based on the above findings, for 
the period beginning March 27, 1998, it is conceded that the 
veteran has the equivalent of ankylosis of the right middle 
finger to warrant a 10 percent rating.  

Because the joints of the right middle finger allow motion to 
one centimeter from the palmar crease, the ankylosis is 
deemed to be favorable (Regulatory Note 3 before Diagnostic 
Codes 5220-5223).  Even if extremely unfavorable ankylosis 
were present, the appropriate amputation rating would still 
be 10 percent.  For the 20 percent rating to be assigned, 
there would have to be actual amputation with metacarpal 
resection and more than half the bone lost, or disability 
equivalent thereto.  In considering the provisions of 38 
C.F.R. 4.40 and 4.45, and the Court's decision in DeLuca, 
supra, the Board finds that the residuals from the right 
third metacarpal fracture do not rise to the degree of 
disability required for a 20 percent rating, instead more 
nearly approximating the degree of disability required for a 
10 percent rating. 38 C.F.R. 4.7.  

For the period prior to March 27, 1998, it is determined that 
the noncompensable rating was appropriate.  The evidence does 
not show arthritis of the right third finger during this 
period, and at the veteran's April 1996 VA examination, the 
veteran was capable of thumb to finger approximation with 
each fingertip, and was also capable of approximation of the 
median transverse fold to the palmar surface of his hand.  
Although he had some tenderness on palpation, and was noted 
to have some deformity around the third metacarpal, the 
veteran had good strength in the hand, and good gripping 
capabilities.  Accordingly, it is determined that the veteran 
did not have ankylosis or the equivalent of ankylosis for the 
period prior to March 27, 1998.  

Although a friend of the veteran's has opined that the 
veteran's right hand posed a problem with the veteran's 
ability to work, as a layperson, the friend is not competent 
on matters of medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's right finger disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for a higher initial rating than 
10 percent for residuals of a fracture of the right third 
metacarpal for any period beginning March 27, 1998.  It is 
also against a compensable rating for residuals of a fracture 
of the right third metacarpal for any period prior to March 
27, 1998.  As such, the benefit-of-the-doubt doctrine is not 
for application.  Accordingly, the initial 10 percent rating 
for residuals of a fracture of the right third metacarpal 
beginning March 27, 1998, and the noncompensable rating for a 
fracture of the right third metacarpal prior to March 27, 
1998, were proper, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include consideration as due to herbicide exposure in 
service is denied.

For the period prior to March 27, 1998, the initial 
noncompensable rating for residuals of a fracture of the 
right third metacarpal is appropriate.  

For the period beginning March 27, 1998, the initial ten 
percent rating for residuals of a fracture of the right third 
metacarpal is appropriate.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims that the initial 30 percent rating for his 
PTSD does not adequately reflect the severity of his 
condition.  However, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.  In 
Massey, the Court reviewed a psychiatric rating and discussed 
the applicable criteria for rating psychiatric disabilities.  
The Court noted that ratings must be based on medical 
findings which address the specific rating criteria. 

In this instance, the veteran was afforded a VA examination 
(or more accurately underwent psychological testing) in 
August 1999, and diagnosed with PTSD, and major depression.  
However, the examiner did not assign a GAF score, and did not 
distinguish the symptoms attributed to PTSD, and the symptoms 
attributed to major depression.  In view of the Court's 
instructions in Massey, the veteran should be afforded 
another VA examination in which the examiner has access to 
the veteran's medical history, thereby enabling the examiner 
to describe the veteran's symptoms in terms consistent with 
the rating criteria.  The examiner should specifically 
provide a GAF score, and comment on which symptomatology can 
be attributed to PTSD, and which to major depression.  

The veteran claims that he is unemployable because of his 
service-connected PTSD.  As the veteran has not yet had a VA 
examination that comments on the effect that his service-
connected PTSD has on his employment status, pursuant to the 
Veterans Claims Assistance Act of 2000, the veteran should be 
afforded such an examination.  If the examiner determines 
that the veteran is unemployable, the examiner must clearly 
delineate the cause for the veteran's unemployability.  In 
particular, the examiner must specify whether such 
unemployability is due to PTSD or other non service-connected 
psychiatric disorders.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. § 5103A).  

The veteran is also claiming service connection for headaches 
as secondary to his PTSD.  At the veteran's March 1998 VA 
examination, the examiner stated that the veteran's headaches 
would most likely be described as tension headaches possibly 
secondary to his psychiatric disorder.  When the veteran is 
examined for his PTSD, the examiner must comment on whether 
the veteran has headaches.  If the veteran does have 
headaches, the examiner must comment on whether the headaches 
are secondary to his PTSD, or whether they are a 
manifestation of his PTSD.  

It is also noted that the United States Court of Appeals for 
the Federal Circuit has recently held that 38 U.S.C.A. § 1110 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug-abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F. 3d 1368 (February 2, 2001).  As the 
evidence shows that the Federal Circuit decision likely 
applies to the veteran's case , when the veteran undergoes 
his VA examination, the examiner must comment on the degree 
to which any alcohol abuse is secondary to the veteran's 
PTSD.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The VCAA is now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  
Accordingly, on remand, the RO must comply with all 
notification and development procedures contained in the VCAA 
and in the regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his PTSD and headaches (both private and 
VA), and the RO should request copies of 
all records associated with such 
treatment.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication>

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

aa.  The examiner should state a 
medical opinion as to the degree the 
service-connected PTSD, without 
regard to the claimant's nonservice-
connected disabilities, interferes 
with the claimant's ability to work.

bb.  Does the veteran have 
headaches, and if he does, are they 
a separate disorder caused by his 
PTSD?

cc.  Does the veteran suffer from 
alcohol or drug abuse, and if so, is 
his alcohol or drug abuse caused by 
his PTSD?

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) (West 
Supp. 2001) and at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim challenging the propriety of 
the initial 30 percent rating for PTSD.  
In considering the veteran's claim, the 
RO should consider the case of Allen v. 
Principi, 237 F. 3d 1368 (February 2, 
2001) regarding alcohol abuse being 
secondary to PTSD.  The RO should also 
readjudicate the claim of headaches as 
secondary to PTSD.  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

 


